Citation Nr: 0830351	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for back disability. 

2.	Entitlement to service connection for left knee 
disability. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1995 to September 1998, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review. 

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's back disability is not shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in November 2005, January 2006, and 
March 2006. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The Board acknowledges 
that the veteran has not been afforded a VA examination for 
his claimed disability.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in disability compensation claims, VA must provide a medical 
examination when there is: (1) Competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon, 20 Vet. 
App. at 81.  

In this case, there is no medical evidence of a back disorder 
either in service or until more than 7 years after service.  
The Board has examined the veteran's own assertions 
concerning back problems since service but finds that they 
lack credibility given that the service medical records make 
clear he was not reluctant to seek treatment for other 
problems.  Moreover, he has not provided an explanation as to 
why the postservice records are silent for any mention of 
back problems until years after his discharge.  Given that 
his statements were the only evidence either showing an event 
or injury in service, and indicating that his current 
disorder may be linked to service, the Board finds that a VA 
examination is not necessary.

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not identified any error or deficiency in the 
accomplishment of the duty to notify or the duty to assist. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). Therefore, the 
Board finds that the RO has satisfied the duty to notify and 
the duty to assist and will proceed to the merits of the 
veteran's appeal. 

The veteran essentially contends that he has a back 
disability that is related to his service.  Applicable law 
provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or a disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). Generally, to prove service connection, the record 
must contain the following: (1) Medical evidence of the 
existence of a current disability, (2) medical evidence of an 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury. 
Pond v. West, 12 Vet. App. 341 (1999) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995)).

Service medical records are devoid of any complaints for the 
claimed disability.  In addition, there is no record of or 
treatment of or diagnosis concerning the veteran's back.  A 
June 1998 medical examination specifically notes that the 
veteran was not suffering from recurrent back pain or any 
back injury, and that the veteran had not suffered from any 
injury or illness while on active duty for which he did not 
seek medical care.

After service, sciatic neuritis was first diagnosed in 
October 2005, approximately seven years after service, and 
well beyond separation from service in 1998. The absence of 
documented complaints of a back disability from 1998 to 
October 2005 weighs against the continuity of symptomatology 
under 38 C.F.R. § 3.303(b). See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). The evidentiary gap in this case 
between the veteran's active service and the earliest 
assessment of a back condition disability essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71 (1998); aff'd sub. nom. 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses negative evidence 
which tends to disprove the existence of an alleged fact).

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for back disability. In the absence of evidence of 
a present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
back disability and service, or a service connected 
disability, by way of letters from the RO to him, but he has 
failed to do so. A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between his back disability and an injury, 
disease, or event in service or to a service connected 
disability. While the veteran is clearly of the opinion that 
his back disability is related to service, as a lay person, 
he is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). The Board acknowledges that the veteran is 
certainly competent to offer his observations of back 
symptoms capable of lay observation.  To the extent, however, 
that he asserts that he had back problems in service and 
thereafter, given the absence of any mention of such symptoms 
to providers until 2005, despite reporting other problems, 
the Board finds his account to lack credibility.

Accordingly, the Board concludes that a service connection 
for a back disorder is not established.


ORDER

Service connection for back disability is denied. 


REMAND

With respect to the claim for service connection for a left 
knee disability, given the service medical records 
documenting complaints of left knee pain, the Board finds 
that additional development, to include a VA examination and 
etiology opinion, is necessary to fully meet the duty to 
assist the veteran. See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED to 
the RO for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of the 
left knee disability.  After examination 
of the veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) the disability had 
its onset in service, or is causally 
related to service, including, but not 
limited to, marching and paratrooper 
drills and running in service.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the issue of service 
connection for left knee disability.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


